                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

THE MONTESSORI SOCIETY OF CENTRAL
MARYLAND, INC. t/a Greenspring :
Montessori School
                                :

       v.                                    :    Civil Action No. DKC 19-2358

                                             :
ALLEN HICKS, et al.
                                             :

                               MEMORANDUM OPINION

       Presently pending and ready for resolution in this breach

of contract and tort case is the motion to sever and remand the

claim against Defendant Allen Hicks (“Defendant Hicks”) filed by

Defendant     BrightView       Landscapes,        LLC   (“Defendant         BrightView”)

(ECF No. 3); the motion to dismiss filed by Defendant BrightView

(ECF   No.    4);   and   the       motion       to   remand    filed       by   Plaintiff

Montessori     Society    of    Central      Maryland,         Inc.   t/a    Greenspring

Montessori School (“Plaintiff”) (ECF No. 20).                         The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.      Local Rule 105.6.                For the following reasons, the

motion to sever and remand the claim against Defendant Hicks

will be denied and the motion to remand will be granted.                              The

motion to dismiss remains for resolution after remand.

I.     Background

       In    December     2014,      Plaintiff,         a   private         school,    and

Defendant     BrightView,       a    landscaping        company       and    vendor   for
Plaintiff, executed a landscape maintenance agreement for the

2015        calendar       year.      The    agreement    outlined     the   work    that

Defendant        BrightView        would     perform     for   Plaintiff,    including

“mowing and trimming, spring cleanup, weed and mulch work, and

leaf removal.”              (ECF No. 7, at 5 ¶ 24).             Defendant BrightView

hired       Defendant       Hicks,    an    individual    previously     convicted     of

rape in February 1997 and released in March 2015 after serving

18   years      of     a    25-year     sentence,   to    perform     work   under    the

agreement.1

        On December 23, 2015, Defendant Hicks attacked and raped

one of Plaintiff’s employees on Plaintiff’s property.                              A jury

convicted Defendant Hicks of first-degree rape, two counts of

first-degree sexual offense, kidnapping, and robbery.                        Defendant

Hicks is serving his sentence: three consecutive life sentences

without parole.

        On December 21, 2018, Plaintiff filed a complaint raising a

trespass claim against Defendant Hicks in the Circuit Court for

Baltimore County, Maryland.                    On February 28, 2019, Plaintiff

filed a first amended complaint to include contract and tort

claims        against       Defendant       BrightView.        On   August   16,    2019,


        1
       The parties represent that Defendant Hicks pleaded guilty
to first-degree rape in 1998. (ECF No. 7, at 4 ¶ 16; ECF No. 4-
1, at 4). One of Plaintiff’s exhibits, an article published by
The Washington Post, indicates that a jury convicted Defendant
Hicks of assault, rape, sodomy, kidnapping, and using a handgun
to commit a felony in 1997. (ECF No. 22-3, at 2).
                                                2
Defendant BrightView filed a notice of removal and removed the

case to the United States District Court for the District of

Maryland.        (ECF   No.   1).     Defendant   BrightView      concomitantly

filed the presently pending motion to sever and remand the claim

against Defendant Hicks, (ECF No. 3), and the motion to dismiss

(ECF No. 4).

     Plaintiff      and   Defendant    BrightView   then     filed   a   consent

motion to set briefing schedule.               (ECF No. 15).       The consent

motion explained that Plaintiff intended to file a competing

motion to remand the entire case and proposed a schedule to

coordinate briefing on the competing remand motions.2                (Id., at 2

¶¶ 4–5).    The court granted the consent motion.            (ECF No. 16).

     On September 23, 2019, Plaintiff filed a combined motion to

remand and response to Defendant BrightView’s motion to sever

and remand the claim against Defendant Hicks.3              (ECF No. 20).     On

October    14,    2019,   Defendant    BrightView    filed    a    response   to

Plaintiff’s motion to remand.               (ECF No. 23).     On October 28,

2019, Defendant BrightView filed a reply regarding its motion to

sever and remand the claim against Defendant Hicks, (ECF No.


     2 The consent motion also set the briefing schedule for
Defendant BrightView’s motion to dismiss. (ECF No. 15).

     3 Plaintiff filed two copies of the memorandum in support of
its motion to remand and in opposition to Defendant BrightView’s
motion to sever and remand the claim against Defendant Hicks.
See ECF No. 20-1; ECF No. 21. The opinion cites to ECF No. 20-
1.
                                        3
26), and Plaintiff filed a reply regarding its motion to remand,

(ECF    No.      27).     Defendant      Hicks    has     not   filed   an    answer    or

otherwise appeared in this case.

II.     Standard of Review

        Under 28 U.S.C. § 1441(a), a “civil action brought in a

State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or

the defendants[.]”              The burden of demonstrating jurisdiction,

and the propriety of removal, rests with the removing party.

Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004).

On a motion to remand, the court must strictly construe the

removal statute and resolve all doubts in favor of remanding the

case to state court.              Barbour v. Int’l Union, 640 F.3d 599, 605

(4th Cir. 2011) (en banc), abrogated by statute on other grounds

by    28    U.S.C.      § 1446(b)(2)(B).           This    standard     reflects       the

“significant federalism concerns” raised by removal.                         Id.

        Federal district courts “have original jurisdiction of all

civil      actions      where   the     matter    in    controversy     exceeds.    .    .

$75,000. . . and is between citizens of different States[.]”                            28

U.S.C.      § 1332(a)(1).          Complete      diversity      of   citizenship   must

exist       to    satisfy       § 1332’s      diversity         requirement.           “In

determining the propriety of a petition for removal, the [c]ourt

must       restrict      itself    to     ‘the    plaintiff’s        pleading,     which

controls.’”        Griffin v. Ford Consumer Fin. Co., 812 F.Supp. 614,

                                            4
616 (W.D.N.C. 1993) (citing Am. Fire and Cas. Co. v. Finn, 341

U.S. 6, 14 (1951)).

III. Defendant BrightView’s Motion to Sever and Remand Defendant
     Hicks; Plaintiff’s Motion to Remand

       Plaintiff and Defendant BrightView agree that Plaintiff is

a citizen of Maryland, Defendant BrightView is a dual citizen of

Delaware and Pennsylvania, and Defendant Hicks is a citizen of

Maryland.     Plaintiff contends that diversity is incomplete on

the face of the first amended complaint.          Defendant BrightView

argues that Plaintiff fraudulently misjoined Defendant Hicks to

defeat diversity jurisdiction or, in the alternative, that the

court may exercise its discretion under Fed.R.Civ.P. 21 to sever

Defendant Hicks because he is not necessary and indispensable.

       A.    Fraudulent Misjoinder

       “Fraudulent misjoinder ‘is an assertion that claims against

certain defendants, while provable, have no real connection to

the claims against other defendants in the same action and were

only    included.   .   .   to   defeat   diversity   jurisdiction   and

removal.’”     Stephens v. Kaiser Found. Health Plan, 807 F.Supp.

2d 375, 379 (D.Md. 2011) (quoting Wyatt v. Charleston Area Med.

Ctr., Inc., 651 F.Supp.2d 492, 496 (S.D.W.Va. 2009).         Fraudulent

misjoinder is “newer and more ambiguous” than the fraudulent

joinder doctrine, Stephens, 807 F.Supp.2d at 379, and “not as




                                     5
widely accepted[,]” Larson v. Abbott Labs., No. 13-00554-ELH,

2013 WL 5937824, at *11 (D.Md. Nov. 5, 2013).

      The United States Court of Appeals for the Fourth Circuit

has   not    addressed    fraudulent       misjoinder,    and   district   courts

within the Fourth Circuit “disagree about whether to adopt the

doctrine.”         Larson, No. 13-00554-ELH, 2013 WL 5937824, at *12.

Within      the    District     of    Maryland,   “the    relevant   inquiry   is

whether      a      plaintiff        has   satisfied     the    requirements   of

[Fed.R.Civ.P.]         20(a),    which      governs    permissive    joinder   of

claims.”4         Mayor & City Council of Balt. v. Purdue Pharma L.P.,

No. 18-cv-800-GLR, 2018 WL 1963816, at *5 (D.Md. Apr. 25, 2018).

Fed.R.Civ.P. 20(a) provides, in pertinent part:




      4 As Judge Hollander explained, even “[a]mong the courts
that have adopted the fraudulent misjoinder doctrine, further
disagreement exists over its contours.”    Larson, No. 13-00554-
ELH, 2013 WL 5937824 at *12. For example, some district courts
“have declined to find fraudulent misjoinder in the absence of
egregiousness[,]” while “[o]thers, including the majority of
district courts within the Fourth Circuit that have adopted the
doctrine, have declined to impose an egregiousness requirement
on the misjoinder analysis.”     Id.   In addition, some courts
analyze the alleged fraudulent misjoinder with reference to the
federal procedural rule governing permissive joinder, while
others reference the state procedural rule. Id. The first case
discussing fraudulent misjoinder in the District of Maryland is
Stephens v. Kaiser Found. Health Plan.       In Stephens, Judge
Bennett adopted the doctrine of fraudulent misjoinder and did
not impose an egregiousness requirement. 807 F.Supp.2d at 380–
81.   Judge Bennett also referenced the federal procedural rule
because   “Maryland’s  law   governing  permissive   joinder  is
substantively identical to its federal counterpart[.]”    Id. at
381 n.5.


                                            6
              Persons. . . may be joined in one action as
              defendants if: (A) any right to relief is
              asserted against them jointly, severally, or
              in the alternative with respect to or
              arising   out  of   the   same  transaction,
              occurrence, or series of transactions or
              occurrences; and (B) any question of law or
              fact common to all defendants will arise in
              the action.

        Fed.R.Civ.P.     20    “should     be    construed     in   light     of   its

purpose, which is to promote trial convenience and expedite the

final    determination        of   disputes,     thereby      preventing    multiple

lawsuits.”        Saval v. BL Ltd., 710 F.2d 1027, 1031 (4th Cir.

1983).      Courts liberally construe the first requirement and find

that “claims arise from the same transaction or occurrence if

they have a logical relationship to one another.”                   Stephens, 807

F.Supp.2d at 382 (citing 7 Charles A. Wright, Arthur R. Miller,

&   Mary    Kay   Kane   (“Wright     &    Miller”),     Federal       Practice    and

Procedure § 1653 (3d ed.)).               Similarly, the second requirement

“does not require that every question of law or fact in the

action be common among the parties; rather, the rule permits

party      joinder   whenever      there    will    be   at    least    one    common

question of law or fact.”            Id. at 384 (quoting Wright & Miller,

§ 1653) (emphasis added in Stephens).

        Establishing fraudulent misjoinder is a “heavy burden[.]”

Stephens, 807 F.Supp.2d at 377.                 Indeed, although several cases

within the District of Maryland adopt or consider fraudulent

misjoinder, Defendant BrightView does not cite, and this court

                                           7
has not found, any case within this district where the court

found    fraudulent    misjoinder   and   severed   and   remanded   a

nondiverse defendant.5     Assuming arguendo that the court adopted

the fraudulent misjoinder doctrine, Defendant BrightView has not

met its burden here.

           1.   Plaintiff’s trespass claim against Defendant
                Hicks

     Defendant BrightView argues that Plaintiff named Defendant

Hicks as a codefendant “for the transparent purpose of defeating

     5 Anne Arundel Cnty. v. Purdue Pharma L.P., No. 18-cv-519-
GLR, 2018 WL 1963789, at *6 (D.Md. Apr. 25, 2018) (“Because both
prongs of [Fed.R.Civ.P.] 20(a) are satisfied, the [c]ourt
concludes   that   the    [p]rescriber  [d]efendants   are   not
fraudulently misjoined.”); Mayor & City Council of Balt., No.
18-cv-800-GLR, 2018 WL 1963816, at *6 (“Because both prongs of
[Fed.R.Civ.P.] 20(a) are satisfied, the [c]ourt concludes that
the [health care provider] [d]efendants are not fraudulently
misjoined.”); Sullivan v. Calvert Mem’l Hosp., 117 F.Supp.3d
702, 707 n.4 (D.Md. 2015) (“Since the [c]ourt has concluded that
it has discretion to sever the claims against the Maryland
Healthcare Defendants because they are not necessary parties to
the claims against the Ethicon Defendants, it need not decide
the issue of whether the Maryland Healthcare Defendants have
been fraudulently misjoined to the claims against the Ethicon
Defendants.”); Sodibar Sys., Inc. v. Simon, No. 13-3399-PWG,
2014 WL 1276441, at *4 (Mar. 26, 2014 D.Md.) (“Because all of
the [c]orporations assert the same claims, it necessarily is
fraudulent joinder, not fraudulent misjoinder, that Defendant
alleges.”); Larson, No. 13-00554-ELH, 2013 WL 5937824, at *13
(“Even if [the court] adopted the fraudulent misjoinder
doctrine, despite its flaws, applying it to sever the claims in
this case would turn the doctrine entirely on its head.”);
Receivership Estate of Mann Bracken, LLP v. Cline, No. 12-292-
RWT, at *7 n.5, 2012 WL 2921355 (July 16, 2012) (“Defendants’
argument that the consolidation of the two cases is akin to
fraudulent misjoinder is unpersuasive.”); Stephens, 807 F.Supp.
2d 375, 385 (D.Md. 2011) (“[B]ecause the claims against the
medical malpractice defendants are so interrelated, this [c]ourt
cannot find fraudulent misjoinder[.]”).
                                    8
federal jurisdiction.”         (ECF No. 1, at 2).               Despite Defendant

BrightView’s repeated protestations, Plaintiff articulates other

motives for joining Defendant Hicks.                     (ECF No. 27, at 9–10).

Plaintiff’s reasons include “send[ing] a message to its present

and future constituents that the [s]chool will hold to account

anyone who negligently or intentionally harms the [s]chool[]”

and “collect[ing] from [Defendant] Hicks any damages not imposed

on or paid by [Defendant BrightView].”                   (Id. at 10).       Moreover,

obtaining      evidence    from     a     party     is     easier    than   obtaining

evidence from a non-party.

       Defendant    BrightView          also      argues     that    the    timeline,

particularly Plaintiff’s effectuation of service on Defendant

Hicks eight months after filing the complaint, “underscores. . .

that his sole purpose for being joined in this action is to

attempt to defeat federal jurisdiction.”                      (ECF No. 1, at 11

¶ 26; see also ECF No. 3-1, at 8).                       Plaintiff explains that

statute   of    limitations       considerations           compelled    filing    suit

against Defendant Hicks first, while negotiations with Defendant

BrightView continued under a tolling agreement.                      (ECF No. 27, at

10).    Plaintiff compares the eight-month delay between filing

the complaint and serving Defendant Hicks with the commensurate

five-month      delay     between       filing     the     amended    complaint   and

serving Defendant BrightView to counter Defendant BrightView’s

argument.      The timeline does not support Defendant BrightView’s

                                           9
assertion      that    Plaintiff       named       Defendant        Hicks    to    defeat

diversity jurisdiction.              Notably, Plaintiff filed suit against

Defendant Hicks first, in state court, and subsequently amended

its complaint to include Defendant BrightView.                         Such sequencing

undercuts Defendant BrightView’s argument that Plaintiff joined

Defendant Hicks to avoid a federal forum.                        See Larson, No. 13-

00554-ELH, 2013 WL 5937824, at *13 (“The decision to add [the

diverse   defendants],        far    from     being    a    fraudulent      attempt    to

defeat diversity, actually opened the door to the possibility of

a federal court hearing the matter.”)

             2.     Arising from the same transaction or occurrence

     Defendant        BrightView      contends        that       the   trespass     claim

against Defendant Hicks and the contract and tort claims against

Defendant BrightView do not arise from the same transaction or

occurrence.        (ECF No. 1, at 7–8 ¶ 15).                  Defendant BrightView

elaborates     that    the     trespass       claim       against      Defendant    Hicks

“arises from a sexual assault perpetrated by [Defendant] Hicks

on Plaintiff’s property against Plaintiff’s employee [on] the

evening   of      December    23,    2015,”       while    the    contract    and    tort

claims    against     it     arise    from    “hiring       [Defendant]      Hicks    and

assigning him to work on school grounds – actions that occurred

well before and without reference to the” sexual assault.                           (Id.;

see also ECF No. 3-1, at 5–6).




                                             10
       Plaintiff counters that the claim against Defendant Hicks

and the claims against Defendant BrightView logically relate to

each other.         (ECF No. 20-1, at 9).                 Plaintiff identifies the

transaction      or    occurrence      as    Defendant       Hicks’s     rape    of    an

employee     and      contends     that     Defendant       BrightView     introduced

Defendant Hicks to the campus.                   (Id.).     Plaintiff also asserts

that   Defendant       BrightView      “repeatedly        failed   to    exercise     due

care and discharge its contractual obligations. . ., thereby

placing [Defendant] Hicks in a position to observe the [s]chool

and acquire information by which he could carry out his trespass

and attack.”       (ECF No. 27, at 6).

       Here, the claim against Defendant BrightView and the claim

against    Defendant       Hicks   have     a    logical     relationship       to   each

other.      Defendant        BrightView      employed       Defendant     Hicks      and,

during     the     time    he    was   employed      by     Defendant     BrightView,

Defendant    Hicks        committed    a    crime     on    Plaintiff’s     property,

albeit not necessarily within the scope of his employment.

       Defendant      BrightView       cites      many     cases   and    appears      to

emphasize two throughout its argument: Hughes v. Sears, Roebuck

& Co., No. 09-cv-93-JPB, 2009 WL 2877424 (N.D.W.Va. Sept. 3,

2009) and Pollock v. Goodwin, No. 07-cv-3983-CMC, 2008 WL 216381




                                            11
(D.S.C. Jan. 23, 2008).6              Defendant BrightView asserts that these

cases demonstrate that fraudulent misjoinder is shown when “the

claims against different defendants sound in different theories

of liability and depend on different facts for proof.”                                  (ECF No.

3-1, at 7).        Defendant BrightView argues that courts “exercise

their     discretion      to       sever    such       claims       even   where    the    claim

against one defendant may be argued to have given rise to the

claim against another defendant[.]”                           (Id.).       Both Hughes and

Pollock are distinguishable.

      Hughes involved a medical misdiagnosis that occurred when

one of the plaintiffs sought treatment following a fall from a

treadmill.        No.     09-cv-93-JPB,           2009       WL   2877424,     at   *1.      The

complaint        asserted          products       liability          claims     against      the

manufacturer       and    the       seller       of    the    treadmill       and   a    medical

malpractice claim against the emergency room doctor that treated

the injury from the fall.                  Id.        The Hughes court concluded that

the medical malpractice claim and the products liability claims

did not arise out of the same transaction or occurrence because

the     doctor     “had       no     control          over    the     allegedly     defective

product[]”       and    the     evidence         supporting         the    claims   would     be

“markedly different.”               Id. at *6.




      6The Pollock case does not involve fraudulent misjoinder,
but does include a Fed.R.Civ.P 20(a) analysis. No. 07-cv-3983-
CMC, 2008 WL 216381, at *2-5.
                                                 12
      Pollock involved a motor vehicle accident.                            No. 07-cv-3983-

CMC, 2008 WL 216381, at *1.                      The complaint alleged negligent

operation       of    a   vehicle    against           the    driver     of     the    vehicle,

negligent       entrustment       against        the    owner       of   the    vehicle,     and

breach     of    contract     and    bad        faith,       founded     on     an     uninsured

motorist        provision    of     an     automobile          policy       issued      to   the

plaintiff, against an insurance company.                        Id.      The Pollock court

held that the claims against the driver and owner of the vehicle

and the claims against the insurance company did not arise out

of   the   same      transaction      or    occurrence          because        they    involved

different        legal     theories        and        the     facts      relevant       to   the

negligence claims predated the facts relevant to the contract

claim.     Id. at *2-3.

      Although Defendant BrightView declares “[t]he situation is

no   different        here[,]”      (ECF        No.     23,    at     6),      there    is   one

significant          difference:           an        employee-employer           relationship

exists here that did not exist in Hughes or Pollock.                                   Defendant

BrightView argues that the employee-employer relationship “is

insufficient to permit joinder in this case[]” because Plaintiff

did not allege Defendant Hicks acted within the scope of his

employment or that Defendant BrightView is vicariously liable

for Defendant Hicks’s actions.                   (ECF No. 3-1, at 8).                  Defendant

BrightView cites Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353

(11th Cir. 1996), the United States Court of Appeals for the

                                                13
Eleventh   Circuit       case    creating    the     doctrine     of     fraudulent

misjoinder, in support of this contention.                     Tapscott did not

involve an employee-employer relationship.

     Moreover,     while    the    Hughes    court      did   sever    the    medical

malpractice     claims    from    the   products     liability      claims,     other

courts have not severed such claims when the medical malpractice

claim relates to the implementation of a medical device and the

products liability claim relates to the same medical device.

Stephens, 807 F.Supp.2d at 383-84; cf. Larson, No. 13-00554-ELH,

2013 WL 5937824, at *11-14 (finding that medical malpractice

claims   were   not    fraudulently     misjoined       to    products    liability

claims when the medical malpractice defendants prescribed a drug

developed and marketed by the pharmaceutical defendants).                           The

Hughes court recognized this explicitly in its opinion.                       No. 09-

cv-93-JPB, 2009 WL 2877424, at *5 (“Several courts have analyzed

whether malpractice claims can be properly joined with products

liability claims.        However, this issue typically arises in the

context of malpractice because of the malfunctioning or misuse

of a defective or recalled medical device.”).                     Therefore, the

argument   that    fraudulent      misjoinder      is    appropriate         when   the

claims   involve      different    theories     of      liability      and    require

different facts for proof is less persuasive.                   Indeed, as Judge

Bennett noted in Stephens when discussing In re Guidant Corp.

Implantable Defibrillators Prods. Liab. Litig., No. 07-1487-DWF,

                                        14
2007 WL 2572048 (D.Minn. Aug. 30, 2007) and Wyatt v. Charleston

Area    Med.      Ctr.     Inc.,    651     F.Supp.2d         492    (S.D.W.Va.        2009),

different courts considering “nearly identical” facts “reached

the opposite conclusion with regard to the same transaction or

occurrence       prong     of    the     [Fed.R.Civ.P.]         20       analysis.”       807

F.Supp.2d at 383-84; see also Hughes, No. 09-cv-93-JPB, 2009 WL

2877424, at *6 (“[C]ourts, faced with nearly identical facts,

differ drastically in applying the first prong of [Fed.R.Civ.P.]

20(a).”).

             3.     Common question of law or fact

       Defendant BrightView argues that “[t]he two sets of claims

against each [d]efendant are legally and factually distinct[]”

and    “[d]iscovery        for     the    two     sets   of    claims       will    be   very

different, as will the witnesses.”                   (ECF No. 1, at 8 ¶ 16; see

also ECF No. 3-1, at 6).                 Defendant BrightView elaborates that

its    liability     is     distinct       from    Defendant         Hicks’s     liability,

underscoring that Plaintiff does not allege they are jointly,

severally, or alternatively liable to each other.                               (ECF No. 1,

at    7-8   ¶¶    15–16;    see     also    ECF    No.   3-1,       at    6).      Plaintiff

responds that the claims against Defendant Hicks and Defendant

BrightView        raise     many     common       questions         of    law    and     fact,

including details surrounding the rape and damages attributable

to the rape.       (ECF No. 20-1, at 10).




                                             15
      There are several common questions of law and fact in this

action.     Plaintiff seeks to recover damages from both Defendant

BrightView and Defendant Hicks.                Although Plaintiff does not

allege     that     they    are   jointly,     severally,    or    alternatively

liable, Plaintiff’s injuries, the extent of the injuries, and

the   cause    of    the   injuries     will   be   questions   common     to   both

defendants.         See Stephens, 807 F.Supp.2d at 384–85; Wyatt, 651

F.Supp.2d at 498.

      B.      Rule Severability

      Defendant BrightView next argues that even if Plaintiff did

not   fraudulently         misjoin    Defendant     Hicks,   the   court    should

exercise its discretion under Fed.R.Civ.P. 21 and sever him as a

party.     Fed.R.Civ.P. 21 provides:

                   Misjoinder of parties is not a ground
              for dismissing an action. On motion, or on
              its own, the court may at any time, on just
              terms, add or drop a party.    The court may
              also sever any claim against a party.

      Fed.R.Civ.P. 21 grants federal courts discretion to sever

nondiverse parties to achieve complete diversity.                    Koehler v.

Dodwell, 152 F.3d 304, 308 (4th Cir. 1998).                  The United States

Supreme Court has “emphasize[d] that such authority should be

exercised sparingly.”             Newman-Green, Inc. v. Alfonzo-Larrain,

490 U.S. 826, 837 (1989).             “[T]he Supreme Court and the Fourth

Circuit    have     not    considered    whether    [Fed.R.Civ.P.    21]    is   an

appropriate tool to remedy a lack of complete diversity at the

                                          16
time of removal.”             Rouse v. State Farm Mut. Auto. Ins. Co., No.

14-cv-690-LCB, 2015 WL 3849648, at *4 (M.D.N.C. June 22, 2015).

“Rather, these courts have applied [Fed.R.Civ.P. 21] or approved

the use of [Fed.R.Civ.P.] 21 in cases where the suit began in

federal court and the lack of complete diversity did not become

apparent       until       appeal    –     after      the    parties     had       engaged       in

significant          litigation          and    the    court     had     issued         a    final

judgment.”          Id.

       This     is    not    such    a     case.       Here,    complete         diversity       is

lacking because Plaintiff did not fraudulently misjoin Defendant

Hicks.         Defendant BrightView alternatively asks the court to

exercise        its       discretion       under       Fed.R.Civ.P.         21     to       create

jurisdiction.             Use of Fed.R.Civ.P. 21 in this way “circumvent[s]

the    strict        constraints         of     the    removal    statute          and      unduly

expand[s] diversity jurisdiction.”                          Rouse, 14-cv-690-LCB, 2015

WL 3849648, at *5 (citation and quotation marks omitted); see

also Klintworth v. Valley Forge Ins. Co., No. 17-cv-448-CVE-JFJ,

2018      WL        4521219,        at     *6      (N.D.Okla.          Sept.       21,       2018)

(“[Fed.R.Civ.P.]            21   may      be    used    to     ‘cure    a    jurisdictional

defect’        in     certain       circumstances.             However,          there      is    a

difference between curing a jurisdictional defect and creating

federal jurisdiction in the first place.”) (citation omitted);

Quincy Mut. Fire Ins. Co. v. Vivint Solar Developer, LLC, 17-cv-

12343-ADB,          2018    WL   3974820,        at    *5    (D.Mass.       Aug.    20,      2018)

                                                 17
(“Courts in other districts have held that it is improper for a

court to use [Fed.R.Civ.P.] 21 to drop a party where the lack of

complete diversity was apparent at the time of removal and where

defendants have failed to show fraudulent joinder.”) (collecting

cases); Hampton v. Insys Therapeutics, Inc., 319 F.Supp.3d 1204,

1213-14 (D.Nev. 2018) (“Unlike the heavy burden that applies to

establishing jurisdiction on removal, a defendant could succeed

on a [Fed.R.Civ.P.] 21 motion on a far lesser standard simply by

appealing to the court’s discretion.                  The better approach is to

have such severance arguments addressed to, and adjudicated by,

the state court.”) (citation and quotation marks omitted).

      Defendant BrightView emphasizes its right to removal.                         (ECF

No.   1,   at   9     ¶ 18;   ECF   No.   3-1,   at    1;   ECF    No.   26,   at    3).

However, Defendant BrightView’s “right to a federal forum ended

with [its] failure to establish fraudulent [mis]joinder, which

solidifies      the    lack   of    complete     diversity    in    this    case    and

deprives the court of subject matter jurisdiction.”                        Rouse, 14-

cv-690-LCB, 2015 WL 3849648, at *5.




                                          18
IV.   Conclusion

      For the foregoing reasons, the motion to sever and remand

the claim against Defendant Hicks will be denied and the motion

to remand will be granted.     The motion to dismiss will remain

for resolution after remand.   A separate order will follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                19
